Citation Nr: 1141207	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-26 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied service connection for PTSD.

The Board observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, post-service medical records show that the Veteran has been diagnosed with anxiety disorder and depression.  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed.

In March 2011, the Board remanded the issue on appeal to obtain additional treatment records, to procure Social Security Administration (SSA) records, and to afford the Veteran a VA examination.  The requested records have been obtained and associated with the claims file.  Further, as discussed in detail below, the Veteran was scheduled for a VA examination in April 2011, but failed to report for the examination.  Accordingly, the Board finds that its remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been diagnosed with PTSD.  

2.  A psychiatric disorder other than PTSD [to include an anxiety disorder not otherwise specified and a recurrent depressive disorder] was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, anxiety disorder, and depression, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a pre-decisional letter dated in June 2006 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the agency of original jurisdiction (AOJ) obtained the Veteran's service treatment records (STRs), personnel records, SSA records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

As noted in the Introduction, the issue on appeal was remanded in part to afford the Veteran a VA examination.  The Veteran was scheduled for a VA examination in April 2011, but did not appear for the evaluation and has not provided an explanation for his failure to report for the examination.  Therefore, the Board concludes that VA has discharged its duty to assist the Veteran in obtaining an examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  

II.  Analysis

The Veteran contends that he has a psychiatric disorder, to include PTSD, anxiety disorder, and depression as a result of seeing a lot of people (including a friend) being killed.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a combat engineer.  However, the Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As the Veteran has not reported fear of hostile military or terrorist activity, the amendment does not apply to his appeal.  Accordingly, his statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Although the Veteran has not provided sufficient information to allow for the verification of seeing dead soldiers, the Board observes that the death of the Veteran's friend has been verified by the RO.  See July 2007 printout from The U.S. National Archives and Records Administration.  However, the printout shows that, although the Veteran's friend was also a combat engineer in the same battalion as the Veteran, they were in separate companies.  Furthermore, the printout indicates that the Veteran's friend died in a non-hostile way.  Additionally, the Veteran has not indicated having witnessed his friend's death or how he was otherwise affected by his friend's demise. 

The Veteran's STRs show no diagnosis of, or treatment for, any psychiatric disorder.  His discharge examination in December 1966 revealed a clinically normal psychiatric system.  The Veteran reported no to having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.
According to post-service medical records, the Veteran was hospitalized in September 1996 after attempting suicide.  He was very depressed and tearful.  The Veteran was again hospitalized for psychiatric reasons in October 1996.  A VA treatment record shows that he was diagnosed with anxiety disorder, not otherwise specified (NOS) in July 2004.  The Veteran reported that he saw some combat in Vietnam.  In July 2005, the Veteran was subsequently diagnosed with depression not otherwise specified.  A VA psychiatric consult in October 2009 indicates that the Veteran reported being diagnosed with depression since he returned from Vietnam in the late 1960s.  He endorsed some PTSD related symptoms, but did not want to elaborate.  The Veteran reported that those events happened 40 years earlier and that he just wanted to forget about them.  He also noted that he had recurrent depressive episodes over the years and had one suicidal attempt in 1984.  He was diagnosed with recurrent depressive disorder and PTSD traits.  VA treatment records dated through August 2011 do not contain any opinion regarding the etiology of his diagnosed psychiatric disorders.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression is not warranted.  In this regard, as discussed above, the Board notes that the Veteran was scheduled for a VA examination to determine if he had a psychiatric disorder related to his military service, but he failed to report for that examination.  He has not provided good cause for why he did not report to his scheduled VA examination.  Therefore, the Board has proceeded to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2011).  The Board acknowledges the representative's contention that there is no evidence of record that indicates that the Veteran was ever notified of a scheduled examination.  With respect to notification of an examination, the Veteran has not demonstrated the clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of Government officials.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  A veteran is presumed to have received notice of the examination.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach). 

To rebut the presumption of regularity, the Veteran must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery.  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  The Veteran has made no attempt at such a showing here. 

The Court recently addressed this scenario in Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  In that case, the Court noted that VA had an established procedure for notifying claimants of scheduled VA examinations and held that, "the fact that there is no copy of VA's computer-generated notice to [the Veteran] of the [scheduled] examination" was not sufficient to rebut the presumption of regularity.  Id. at 235.  The Court explained that "[b]ecause the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his or her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that the notice was not mailed."  Id.  The Court further indicated that there is no requirement for a notice letter to be contained in the record for the presumption of regularity to apply.  Id.  In light of these findings, an argument by the representative that a letter providing notice of the examination was not received is insufficient to rebut the presumption of regularity.  See id.; YT v. Brown, 9 Vet. App. 195, 199 (1996).  

Therefore, the Board concludes that a remand to allow for a new examination is not warranted.  The issue on appeal will be decided based on the evidence of record, which fails to show that the Veteran has a psychiatric disorder, to include PTSD, an anxiety disorder, and depression, that is related to his military service.
With regard to the Veteran's claim that he has PTSD, the preponderance of the medical evidence fails to show that the Veteran actually has PTSD.  None of the Veteran's treatment records show a diagnosis of PTSD according to the DSM-IV.  As noted above, an evaluation in October 2009 shows a diagnosis of PTSD traits, but no actual diagnoses of PTSD.  Service connection for PTSD requires a diagnosis of such disability in accordance with the DSM-IV, which has not been shown.  38 C.F.R. §§ 3.304(f), 4.125(a).  Therefore, the Board finds that the evidence does not support a finding that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV at any time during the current appeal.  

Additionally, the evidence does not show that the Veteran's currently diagnosed anxiety disorder and depression had their onset in service.  As discussed above, the Veteran's discharge examination in December 1966 showed a clinically normal psychiatric system.  There is no indication until 1996 that the Veteran complained of psychiatric problems.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for three decades between the period of active service and the Veteran's first complaint is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of a psychiatric disorder, to include an anxiety disorder and depression, that is associated with the Veteran's military service, including his verified stressor of a friend being killed.  Without continuity of pertinent symptomatology after service or competent evidence of an association between a diagnosed a psychiatric disorder and the Veteran's military service, including his verified stressor, service connection for a psychiatric disorder, to include an anxiety disorder and depression, is not warranted.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder, to include PTSD, anxiety disorder, and major depression related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and depression is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).

ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder, and depression, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


